Name: Commission Regulation (EC) No 1405/2004 of 2 August 2004 providing for the rejection of applications for export licences for certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  international trade
 Date Published: nan

 3.8.2004 EN Official Journal of the European Union L 256/3 COMMISSION REGULATION (EC) No 1405/2004 of 2 August 2004 providing for the rejection of applications for export licences for certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products (2), and in particular Article 10(3) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 Applications for export licences for milk products falling within CN code 0406, made on 28 July 2004 shall be rejected. Article 2 This Regulation shall enter into force on 3 August 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 20, 27.1.1999, p. 8. Regulation as last amended by Regulation (EC) No 1948/2003 (OJ L 287, 5.11.2003, p. 13).